 Case 2:18-cv-00677-RAJ-LRL Document 9 Filed 01/15/19 Page 1 of 3 PageID# 34

                                                                                      FILED

                   IN THE UNITED STATES DISTRICT COURT
                                                                                     JAN 1 5 2019
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION
                                                                             CLERK, U.S. DISTRICT COURT
                                                                                      NORFOLK,VA


Spencer M. Cox,

              Plaintiff,
                                                     Civil Action No: 2:18cv677
V.



Waldon by the Chesapeake
Condominium Association, Inc.,

              Defendant.


                           RULE 26(D PRETRIAL ORDER


              Subject to any special appearance, questions ofjurisdiction, or other
motions now pending, the Court ORDERS as follows;
              1. On January 24,2019 at 2;00 p.m.. the parties shall confer for the
purpose of conducting the conference required by Federal Rule of Civil Procedure
(hereinafter "Rule")26(f). Unless otherwise agreed upon by the parties, the parties shall
meet in person at the offices of counsel located closest to the courthouse at Norfolk. By
agreement of the parties, this conference may be conducted at anjdime prior to the Rule
16(b) conference or at any place and by any means of communication so long as the
parties accomplish the purposes of Rule 26(f) in a timely manner. The parties' proposed
discovery plan shall provide for completion of all discovery on or before June 12,2019,
and shall be formulated to accommodate a trial date before September 30.2019. The

parties shall report orally upon their discovery plan at the subsequent Rule 16(b)
conference and the plan shall not be filed with the Court.
              2. The Rule 16(b) scheduling and planning conference will be conducted at
the Walter E. Hoffman United States Courthouse in Norfolk on February 12,2019 at

9:30 a.m. in Courtroom 4 Witness Room,first floor.
 Case 2:18-cv-00677-RAJ-LRL Document 9 Filed 01/15/19 Page 2 of 3 PageID# 35
[Type here]



              (a)The Rule 16(b) conference may be rescheduled for an earlier date by
        agreement ofthe parties, subject to the availability of the court; however, the
        conference may not he postponed to a later date without leave of court. If the
        date poses an unavoidable conflict for counsel, and all counsel and unrepresented
        parties can agree on an alternate date, please call Patrice Thompson in the
        Clerk's Office at(757)222-7218 for assistance.
              (b) At the conference, all parties shall be present or represented by an
        attorney, admitted to practice in the Eastem District of Virginia, who possesses the
        authority to agree upon all discovery and scheduling matters that may reasonably
        be anticipated to be heard by the court.
              (c)The parties are advised that the court has instituted a procedure for
        Settlement and Alternative Dispute Resolution(ADR)contained in Local Rule
        83.6. In accordance with Local Rule 83.6(D), utilization of ADR procedures shall
        not operate to change any date set by order ofthe court, by the Federal Rules of
        Civil Procedure, or by the Local Rules of Practice.
              (d)The parties shall complete the initial disclosures set forth in Rule
        26(a)(1) on or before Fehruarv 26.2019. Any objections to the requirement of
        initial disclosure, and any unresolved issues regarding the discovery plan, shall be
        addressed at the Rule 16(b) conference.
              3. Subject to the limitations imposed in pretrial orders, the parties may
initiate any form of discovery at anytime subsequent to the date of this order, provided
that no party will be required to respond to a deposition notice or other form of discovery
sooner than March 11. 2019. unless specifically ordered by the court. All objections to
interrogatories and requests for production and admission should be served within fifteen
(15)days after service of such discovery requests. The failure of a party to comply with
any disclosure provision, or any other form of discovery, will not excuse any other party
from the failure to comply with any disclosure provision or any other form of discovery.
              4. Interrogatories to any party by any other party shall be limited to thirty
(30)in number, including sub-parts. Depositions of nonparty, non-expert witnesses shall
 Case 2:18-cv-00677-RAJ-LRL Document 9 Filed 01/15/19 Page 3 of 3 PageID# 36




be limited to five(5)in number. There shall be no limit placed upon the number of
depositions of military witnesses, or of witnesses not subject to summons for trial, which
are undertaken by the proponent of the witness for the purpose of presenting such
deposition testimony at trial. By agreement ofthe parties, or upon good cause shown, the
court may enlarge the number of interrogatories which may be served upon a party, and
the number of depositions which may be taken, or limit the number of depositions of
military witnesses, or those taken by the proponent of the witness for presentation in
evidence in lieu of the appearance of the witness.

                                   Lawrence R.Leonard
                                   United States Ma^strate Judge
                                     UNITED STATES MAGISTRATE JUDGE

Date; January 11, 2019
